DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 		Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKAMORI (EP 3 663 199).
Regarding claim 15, TAKAMORI teaches that a method for communicating a message with a solar cell array in a high altitude long endurance aircraft (Fig. 1, abstract, and pages 2, paragraphs 9 – pages 3, paragraphs 15). TAKAMORI teaches that displaying a message on a solar cell array on the high altitude long endurance aircraft (an unmanned aerial vehicle (high altitude long endurance aircraft)) (Fig. 1, pages 4, paragraphs 26 – pages 5, paragraphs 34, and pages 2, paragraphs 9 – pages 3, paragraphs .

Allowable Subject Matter
3.		Claims 8 and 9 are allowed. 
Claims 8 and 9 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 8 and 9. 
As recited in independent claims 8 and 9, none of the prior art of record teaches or fairly suggests that a method for a solar cell array, the method comprising emitting a communication message from the solar cell array by reverse biasing the solar cell array so as to cause at least a portion of the solar array to emit a detectable amount of radiation corresponding to the communication message, wherein reverse biasing the solar cell array 

4.		Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “displaying a message comprises modulating MOSFET switches coupled via an inductor to at least one solar cell within the solar cell array” as specified the claim.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HE et al. (US 2016/0218553) discloses Charging Station for Mobile Device with Solar Panel.
Nichols et al. (US 2005/0197749) discloses Automatic Collection Manager.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 10, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649